By the court.
Awards are now considered with greater latitude and less strictness than formerly. 1 Burr. 277. 1 Dall. 174:. For the benefit of society critical niceties are discouraged. But they must have two properties, and be certain and final. We cannot presume any thing to overturn an award. 2 Atky. 505. And it is sufficient for the defendant in error, if we cannot collect from the award itself, considered as an instrument, that he had no claim whatever to the bonds and receipts, directed to be assigned over to the use of the now plaintiffs, at their risk and costs.
Let the judgment be affirmed.